RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.
 
Claims 1 and 3-16 are pending in the application.  Claims 13-16 are withdrawn due to Applicant’s election.  Claims 2 and 17-19 have been cancelled.
Amendments to the claims, filed February 25, 2022, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Notes
Note: Since the extender is optional in claims 1 and 11, claims 17 and 18, which depend from claims 1 and 11, respectively, are optional since they only further limit the optional component.

Claim Rejections - 35 USC § 102/103
Claims 1, 3-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Willging (U.S. 4,814,039).  
Regarding claims 1, 6, and 11, Willging teaches an article of manufacture (corrugated board, Col. 1, lines 7-10) comprising: adhesive composition (Abstract), comprising: a neutralized borate-polyol complex (strong alkali metal hydroxide base, boric acid compound, hydroxyl-substituted compound; Col. 4, lines 8-15; Col. 5, line 62 – Col. 6, line 1; the hydroxyl-substituted compound reacts with the boric acid compound meaning a borate-polyol complex would be formed, Col. 2, lines 57-58, Col. 5, lines 41-46); a phenol-formaldehyde or resorcinol-formaldehyde (Col. 1, lines 57-60; Col. 5, line 4-17); optionally one or more material selected from the group consisting of an inorganic filler material (clay, Col. 2, lines 48-50) and water (aqueous, Col. 1, lines 1-2), wherein the polyol (hydroxyl-substituted compound) is selected from the group consisting of a diol, a triol, a polyol having 4 hydroxyl groups, and combinations thereof (Col. 5, line 55 – Col. 6, line 2); and a cellulose based substrate (Col. 1, lines 7-10 and 21-23).  Willging further teaches reacting glycerol (hydroxyl-substituted compound; Col. 5, line 62 - Col. 6, line 1) and boric acid to form a complex (Col. 2, lines 57-58; Col. 5, lines 41-46), and adding sodium hydroxide to the complex (Col. 4, lines 8-15; Col. 7, lines 1-4) which would neutralize the complex to form the neutralized borate-polyol complex.
In the alternative, it would have been obvious to one of ordinary skill in the art, based on the teachings of Willging, that the sodium hydroxide would act as a neutralizing agent and neutralize the borate-polyol (glycerol) complex when added to the composition. 
Regarding claim 3, Willging teaches wherein the neutralized borate-polyol complex comprises a borate-polyol complex neutralized with a hydroxide (alkali metal hydroxide base, Col. 4, line 14).
Regarding claim 4, Willging teaches wherein the polyol is selected from the group consisting of glycerol, ethylene glycol, propylene glycol, and combinations thereof (Col. 5, line 62 – Col. 6, line 1).
Regarding claim 5, Willging teaches wherein the borate is a boron material derived from the group consisting boric acid and sodium borate (Col. 7, lines 17-20).
Regarding claim 7, Willging teaches wherein the neutralized borate-polyol complex has a pH from greater than 7 to about 11.5 (8-11, Col. 9, lines 1-4).

Claim Rejections - 35 USC § 103
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (U.S. 4,915,766) in view of Willging (U.S. 4,814,039).
Regarding claims 1, 6, and 11, Baxter teaches an article of manufacture (Abstract) comprising: an adhesive composition (Abstract) useful for cellulose based substrates (Abstract), comprising: a neutralizing agent (sodium hydroxide, Example 1, Col.8, lines 6-10); borax (Example 1, Col. 8, lines 6-10); a phenol-formaldehyde (Abstract; Col. 3, lines 27-37); optionally one or more materials selected from the group consisting of an inorganic filler material, an organic filler material, an alkali hydroxide material, and combinations thereof (Col. 4, lines 18-19 and 31-40); and water (Example 1, Col. 8, lines 6-10).
Baxter fails to teach the adhesive composition comprises a neutralized borate-polyol complex, wherein the polyol is selected form the group consisting of a diol, a triol, a polyol having 4 hydroxyl groups, and combinations thereof.
Willging teaches an adhesive composition (Abstract) useful for cellulose based substrates (Col. 1, lines 7-10), comprising: a neutralizing agent (alkali metal hydroxide base, Col. 4, lines 8-15); a boric acid compound, such as borax (Col. 4, lines 8-15; Col. 7, lines 17-22); a hydroxyl-substituted compound (Col. 4, lines 8-15; Col. 5, line 62 – Col. 6, line 1; the hydroxyl-substituted compound reacts with the boric acid compound meaning a borate-polyol complex would be formed, Col. 2, lines 57-58, Col. 5, lines 41-46); a phenol-formaldehyde or resorcinol-formaldehyde (Col. 1, lines 57-60; Col. 5, line 4-17); and water (aqueous, Col. 1, lines 1-2), wherein the polyol (hydroxyl-substituted compound) is selected from the group consisting of a diol, a triol, a polyol having 4 hydroxyl groups, and combinations thereof (Col. 5, line 55 – Col. 6, line 2).  Willging further teaches the hydroxyl-substituted compound can be used to control viscosity increase of the aqueous suspension during manufacture (Col. 5, lines 37-40) because the hydroxyl-substituted compound interacts with the boric acid compound preventing unwanted chemical interactions resulting in thickening (Col. 2, lines 57-58; Col. 5, lines 41-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the adhesive composition of Baxter further comprise a hydroxyl-substituted compound, such as a diol, a triol, a polyol having 4 hydroxyl groups, and combinations thereof, as taught by Willging to control viscosity increase of the aqueous suspension during manufacture.  One of ordinary skill in the art would have been motivated to have the adhesive composition further include a hydroxyl-substituted compound, such as a diol, a triol, a polyol having 4 hydroxyl groups, and combinations thereof, in order to control the viscosity increase by interacting with the borax in the adhesive composition of Baxter thus preventing unwanted chemical interactions.
With the inclusion of the hydroxyl-substituted compound as taught by Willging, the adhesive composition of Baxter in view of Willging would comprise sodium hydroxide, borax, and a polyl (e.g. glycerol) selected from the group consisting of a diol, a triol, a polyol having 4 hydroxyl groups, and combinations thereof; and based on the teachings of Willging, the borax and polyol would interact forming a borax-polyol complex that is neutralized by the sodium hydroxide.
Regarding claim 3, Baxter in view of Willging teaches wherein the neutralized borate-polyol complex comprises a borate-polyol complex neutralized with a hydroxide (Example 1, Col. 8, lines 6-10).
Regarding claim 4, Willging teaches wherein the polyol (hydroxyl-substituted compound) is selected from the group consisting of glycerol, ethylene glycol, propylene glycol, and combinations thereof (Col. 5, line 62 – Col. 6, line 1).
Regarding claim 5, Baxter teaches wherein the borate is a boron material derived from the group consisting boric acid, sodium borate, sodium metaborate and combinations thereof (borax, Example 1, Col. 8, lines 6-10).
Regarding claim 7, Baxter in view of Willging teaches wherein the neutralized borate-polyol complex has a pH from greater than 7 to about 11.5 (between about 8 and 10.5, Col. 5, lines 2-5).
Regarding claim 8, Baxter teaches the acetone formaldehyde resin and phenol formaldehyde resin are blended in an amount of 50/50 (Col. 6, lines 8-14) and utilizing the amounts in Example 1 (Col. 8, lines 6-10) yields 28 parts of acetone/formaldehyde (100% solids), 28 parts phenol/formaldehyde (100% solids), and 1 part borax. Willging teaches the hydroxyl-substituted compound (polyol) is present in an amount of 2 parts (Col. 8, lines 28-40).  This yields an adhesive composition comprising: about 5.1% neutralized borate-polyol complex, about 47.5% phenol-formaldehyde resin, and water.  Furthermore, Baxter teaches the composition can optionally include from about 1 wt.% to about 30 wt.% of the one or more material (about 5 to 10 wt. % alkali hydroxide material, Col. 4, lines 18-19 and fillers are used in an amount of about 8 to 14 wt. %, Col. 4, lines 31-48).
Regarding claim 9, Baxter teaches wherein the one or more materials comprises from about 0.01 wt. % to about 10 wt. % of an alkali hydroxide material (about 5 to 10 wt. %, Col. 4, lines 18-19).
Regarding claim 10, Baxter teaches wherein the one or more materials comprises: from about 0.01 to about 15 wt. % of an inorganic filler and from 0 to about 16 wt. % of an organic filler (fillers are used in an amount of about 8 to 14 wt. %, Col. 4, lines 31-48).
Regarding claim 12, Baxter teaches wherein the cellulose based substrate is a material selected from the group consisting of rotary of sliced veneer (Abstract; skiving, Col. 3, lines 12-14).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Willging (U.S. 4,814,039) in view of Baxter (U.S. 4,915,766).
Willging is relied upon as discussed above.
Regarding claim 12, Willging teaches its adhesive composition is used to bond cellulose based substrates (paper, Col. 1, lines 21-23) together to form boards (Col. 1, lines 7-10 and 21-23).
Willging fails to teach the cellulose based substrate is a material selected from the group consisting of solid timer, rotary of sliced veneer, flakes of wood, and combinations thereof.
Baxter teaches an article of manufacture (Abstract) comprising: an adhesive composition (Abstract) useful for cellulose based substrates (Abstract), comprising: a neutralizing agent (sodium hydroxide, Example 1, Col.8, lines 6-10); borax (Example 1, Col. 8, lines 6-10); a polyol (starch, Col. 4, lines 31-33); a phenol-formaldehyde (Abstract; Col. 3, lines 27-37); and water (Example 1, Col. 8, lines 6-10).  Baxter further teaches the adhesive is used to bond cellulose based substrates, such as a rotary of sliced veneer (skiving, Col. 3, lines 12-14) together to form laminates (Abstract; Col. 1, lines 19-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the adhesive composition of Willging to bond rotaries of sliced veneer together as taught by Baxter since Willging and Baxter teach similar adhesive compositions, both comprising a sodium hydroxide neutralized borate-polyol complex with a phenol-formaldehyde resin, and for similar uses, bonding cellulose based substrates together to form larger products.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed March 24, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Willging discloses a starch-based adhesive and as starch is essential for a starch-based adhesive, the Applicant submits that one of ordinary skill in the art in reviewing the present invention and the starch based reactions of Willging would deem the presence of starch as materially affecting the basic and novel characteristic(s) of a claimed invention per MPEP 2111.03 and therefore, Willging does not teach or suggest the adhesive composition as recited in the claims.
However, MPEP 2111.03 states “The transitional phrase ‘consisting essentially of’ limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention” and “For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising’”.  In the instant application, Applicant does not have a clear indication in the specification or claims as to what the basic and novel characteristics actually are and as such, the limitation “consisting essentially of” has been construed to mean “comprising”.  As such, starch is not excluded from being present in the adhesive composition and Willging does teach the adhesive composition as recited in the claims as discussed above.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that the present invention does not use starch to from the neutralized borate-polyol complex, and the present invention has no material that reflect this starch cross-linking issue and high viscosity problems.  Applicant further argues the starch and the recited polyol of the claims function fundamentally different as our polyols do not have the starch cross-linking reactions.
As discussed above, the claims are “comprising” so other components can be present.  There is nothing in the claims that prohibit crosslinking from occurring.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that their description and attached Paper demonstrate that starch complex is different from the complex formed from the polyols as recited in the claims to one skilled in the art and that there is no suggestion or motivation in the art to substitute starch for the polyols as recited in the claims.
However, in the rejection, starch is not being substituted for the claimed polyols or vice versa.  Willging specifically states that the hydroxy groups of the hydroxyl organic compound (polyol) appear to interact with the boric acid compound to prevent unwanted binding to soluble starch molecules which binding can tend to increase viscosity and lead to “resin shock” (Col. 2, lines 57-61); i.e. a borate-polyol complex is formed as claimed.  Additionally, in the cited Paper, the experiments only show starch being present which is contrary to Willging (and the instant claims) where both starch and a polyol are present.  Therefore, the cited Paper is not commensurate in scope with the prior art.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that based on Willging, the reference teaches one skilled in the art that the reactive components do not independently react in any manner to form a neutralized borate-polyol complex or adhesive composition as recited in claims 1 and 11. 
However, Willging specifically states that the hydroxy groups of the hydroxyl organic compound appear to interact with the boric acid compound to prevent unwanted binding to soluble starch molecules which binding can tend to increase viscosity and lead to “resin shock” (Col. 2, lines 57-61); i.e. a borate-polyol complex is formed.  Furthermore, as discussed above, Willging teaches adding sodium hydroxide which would neutralize the complex thus forming the claimed neutralized borate-polyol complex.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that to reach the conclusion as asserted in the Office Action to reject the claims as recited, the presence of starch has to be completely excluded from any technical discussion or reasoning, or reactions for that matter, resulting in the complete destruction of Willging’s invention and completely obviating the teachings of the reference. 
However, Willging specifically states that the hydroxy groups of the hydroxyl organic compound appear to interact with the boric acid compound to prevent unwanted binding to soluble starch molecules which binding can tend to increase viscosity and lead to “resin shock” (Col. 2, lines 57-61); i.e. a borate-polyol complex is formed.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that the hydroxy-substituted hydrocarbon compound in Willging is added to control the viscosity from the forming boron containing alkaline starch-based corrugated board adhesive in Willging; there is no teaching or suggestion in Willging to use a neutralized borate-polyol complex to control viscosity; and there is suggestion or motivation to modify the adhesive of a combination of a phenolaldehyde resin with a low molecular weight acetone-formaldehyde resin as a cure rate accelerator of Baxter with the hydroxyl-substituted hydrocarbon compound of Willging, and even if so done, would not result in the subject matter as recited in claims 1 and 11.
In Baxter, starch is added as a filler/extender (Col. 4, lines 31-40) and as discussed in Willging, it would have been obvious to add a hydroxy-substituted hydrocarbon compound to the composition of Baxter to control the viscosity of the composition by bonding with the boron-containing compound to prevent unwanted binding to the starch molecules which would unfavorably increase viscosity; thus forming a borate-polyol complex.  The presence of the sodium hydroxide in the composition would naturally neutralize the borate-polyol complex thus forming the claimed neutralized borate-polyol complex.  As such, Applicant’s arguments are unpersuasive.
Applicant argues that Baxter discloses that the starch may be added as a filler for the thermosetting phenol-aldehyde resins and the acetone-formaldehyde resins and as fillers are considered chemically inert in the respective compositions, there is no suggestion or motivation to add the hydroxy-substituted hydrocarbon compound used with the reaction between the resin and starch of Willging in the adhesive combination of a phenolaldehyde resin with a low molecular weight acetone-formaldehyde resin as a cure rate accelerator.
However, in the examples of Baxter, water is used for introducing the starch into the reaction vessel as a slurry (Col. 8, lines 11-12), i.e. soluble starch is present in the reaction. Since Willging the hydroxy groups of the hydroxyl organic compound appear to interact with the boric acid compound to prevent unwanted binding to soluble starch molecules which binding can tend to increase viscosity and lead to “resin shock” (Col. 2, lines 57-61), it would have been obvious to add a hydroxy-substituted hydrocarbon compound to the composition of Baxter to control the viscosity of the composition by bonding with the boron-containing compound to prevent unwanted binding to the starch molecules which would unfavorably increase viscosity; thus forming a borate-polyol complex.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

			


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 14, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788